Citation Nr: 0002286	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-17 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependents' educational assistance 
benefits under Chapter 35, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The veteran had active military service from September 1951 
to June 1953 and from September 1958 to June 1980.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  


FINDINGS OF FACT

1.  A death certificate shows that the veteran died on 
September [redacted], 1996, at the age of 65, and that the immediate 
cause of death was metastatic carcinoma of unknown primary.  

2.  At the time of his death, the veteran was service-
connected for atrial fibrillation, rated 10 percent 
disabling.  

3.  The evidence shows that the conditions of the veteran's 
service involved visitation to Vietnam in September 1972.  

4.  There is no competent medical evidence showing that the 
cause of the veteran's death was adenocarcinoma primary to 
either the respiratory system or the prostate gland.  

5.  Adenocarcinoma is not shown to have been present in 
service or within the first year following the veteran's 
retirement from service in 1980.  

6.  There is no competent evidence of any nexus between the 
veteran's adenocarcinoma and inservice disease or injury, or 
of a nexus between the veteran's adenocarcinoma and his 
service-connected atrial fibrillation.  

7.  The veteran was honorably discharged from active duty; he 
did not die in active service, he did not die as the result 
of a service-connected disability, and he had not established 
entitlement to a permanent and total disability rating due to 
service connected disability at the time of death.  


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by, or substantially 
or materially contributed to, by a disability incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 1310, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309, 3.312, 3.313(a) (1999).  

2.  The appellant's claim for dependents' educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, lacks legal merit and entitlement under the law.  
38 U.S.C.A. §§ 3501, 5107 (West 1991); 38 C.F.R. § 3.807 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that service connection should be 
granted for the cause of the veteran's death because she 
claims the metastatic adenocarcinoma that caused his death in 
September 1996 developed as a result of his exposure to Agent 
Orange when he was in Vietnam in September 1972 for three 
days in conjunction with his military duties as a 
veterinarian.  The appellant further contends that she has 
basic eligibility for dependents' educational assistance 
benefits under Chapter 35, Title 38, United States Code.  

I.  Service Connection for the Cause of the Veteran's Death

A copy of the death certificate shows that the veteran's 
death, at the age of 65, occurred on September [redacted], 1996, and 
that the immediate cause of death was metastatic carcinoma of 
unknown primary.  At the time of his death, the veteran was 
service connected for atrial fibrillation that was rated 10 
percent disabling.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran served continuously for 90 days or more during a 
period of war, and carcinoma becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, a causal connection must be 
shown.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 C.F.R. § 3.307(a).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; Non-Hodgkin's lymphoma; 
Porphyria cutanea tarda; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), 
cancer of the prostate, acute and subacute peripheral 
neuropathy, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  

The regulations pertaining to Agent Orange exposure include 
all herbicides used in Vietnam and provide for a presumption 
of exposure to herbicide agents for veterans who served on 
active duty in Vietnam during the Vietnam era and who have 
one of the listed diseases.  38 C.F.R. § 3.307(a)(6)(iii).  

"Service in Vietnam" includes service in the waters 
offshore, or service in other locations if the conditions of 
service involved duty or visitation in Vietnam.  38 C.F.R. 
§ 3.313(a).  

Because the facts in this case include a copy of an itinerary 
that indicates that the veteran was in Saigon from September 
17 to September 19, 1972, in connection with his military 
duties as a veterinarian, the Board finds that he may be 
presumed to have been exposed to Agent Orange in Vietnam.  
However, the Board notes that, while primary cancers of the 
respiratory system and the prostate may be service connected 
on a presumptive basis pursuant to 38 C.F.R. § 3.309(e), 
adenocarcinoma per se is not a disease that VA has determined 
to be related to Agent Orange exposure.  The evidence in this 
case indicates that the site of the primary malignancy is 
unknown, and there has been no medical evidence presented 
that associates the development of adenocarcinoma to multiple 
myeloma, the respiratory system or the prostate gland.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit recently determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1045 
(Fed. Cir. 1994).  However, the United States Court of 
Veterans Appeals (Court) has held that where the issue 
involves medical causation, competent medical evidence which 
indicates that the claim is plausible or possible is required 
to set forth a well-grounded claim.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Therefore, the Board has carefully 
reviewed the evidence of record to determine if there is a 
well-grounded claim for service connection for the cause of 
the veteran's death.  

The veteran's service medical records show no complaint, 
finding, or indication of carcinoma.  Nor was any carcinoma 
shown within the first year after the veteran's retirement 
from service in June 1980.  The medical evidence of record 
reveals that the veteran's metastatic adenocarcinoma was 
initially identified and treated in July 1996.  In a 
September 1996 medical statement, M. T. Schreeder, M.D., 
indicated that he first evaluated the veteran in July 1996 
for evidence of widespread carcinoma involving the liver, and 
that fine needle aspiration biopsy of the carcinoma had shown 
it to be a poorly differentiated adenocarcinoma with no 
definite source identified.  Dr. Schreeder went on to say 
that the veteran had been specifically screened for the lung, 
pancreas, and G. I. tract, with no specific diagnosis made, 
and that the tumor itself had been quite aggressive, had been 
refractory to all therapy from the onset, and had led to the 
veteran's demise on September [redacted], 1996.  

The appellant has failed to show the required nexus between 
the veteran's adenocarcinoma and any disease or injury in 
service.  There is no medical evidence establishing a link 
between adenocarcinoma to the veteran's active military 
service.  Nor has the appellant provided any competent 
evidence that establishes a nexus between the veteran's 
adenocarcinoma and his service connected atrial fibrillation.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Franko v. Brown, 4 Vet. App. 502, 505 (1993).  The 
adenocarcinoma is shown to have been initially manifested 
many years after the veteran's retirement from service.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  They require the special 
knowledge and experience of a trained medical professional.  
Although the appellant has presented statements and testimony 
regarding her claim that the veteran's adenocarcinoma was 
caused by his exposure to Agent Orange in Vietnam, the record 
does not show that she is a medical professional, with the 
training and expertise to provide clinical findings regarding 
the etiological relationship of the veteran's adenocarcinoma 
to service.  Consequently, her lay statements are not 
sufficient competent evidence for the purpose of showing a 
nexus between adenocarcinoma and service or Agent Orange 
exposure.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Because there has been no competent evidence presented which 
shows that metastatic adenocarcinoma was present in service 
or within one year thereafter, that a nexus existed between 
the veteran's metastatic adenocarcinoma and any incident in 
service, including Agent Orange exposure, that a nexus 
existed between the metastatic adenocarcinoma and his 
service-connected atrial fibrillation, or that the service 
connected disability played any role in contributing to or 
otherwise hastening the veteran's demise, the Board concludes 
that the appellant has failed to meet her initial burden of 
presenting evidence that her claim for service connection for 
the cause of the veteran's death is plausible or otherwise 
well grounded.  Therefore, it must be denied.  

Where the claimant has not met her initial burden, VA has no 
duty to assist her in developing facts pertinent to her 
claim.  38 U.S.C.A. § 5107(a).  However, where a claim is not 
well grounded, it is incomplete, and depending on the 
particular facts of the case, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete her application.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  In this case, the RO substantially complied 
with this obligation in the statement of the case issued in 
August 1998.  Moreover, this Board decision informs the 
appellant of the evidence that is lacking to make her claim 
of entitlement to service connection for the cause of the 
veteran's death well grounded.  Unlike the situation in 
Robinette, she has not put VA on notice of the existence of 
any specific evidence that, if submitted, could make this 
claim well grounded.  

Although the RO did not specifically state that it denied the 
appellant's claim for service connection for the cause of the 
veteran's death on the basis that it was not well grounded, 
the Board concludes that this error was not prejudicial to 
the appellant.  See Edenfield v. Brown, 8 Vet. App. 384 
(1995).  Accordingly, the Board denies the appellant's claim 
for service connection for the cause of the veteran's death 
as not well grounded.  
II.  Entitlement to Dependents' Educational Assistance 
Benefits

For the purposes of Dependents' Educational Assistance under 
Chapter 35 of Title 38 of the United States Code, the child, 
spouse or surviving spouse of a veteran or serviceperson will 
have basic eligibility (1) if the veteran was discharged from 
service under conditions other than dishonorable, or died in 
service, and either has a permanent and total service-
connected disability; or had a permanent and total service-
connected disability at the date of death; or (2) if the 
veteran died as a result of a service-connected disability.  
The service-connected disability or death must have been the 
result of active military, naval, or air service on or after 
April 21, 1898.  38 C.F.R. § 3.807; See also 38 U.S.C.A. 
§ 3501.  

Where the law and not the evidence is dispositive, a claim 
should be denied, or the appeal to the Board terminated, 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Cf. FED R. CIV. P. 12(b)(6) (failure to 
state a claim upon which relief can be granted).

The Board finds that the law and not the evidence is 
dispositive as to the appellant's claim for entitlement to 
dependents' educational assistance benefits.  The veteran had 
active military service from September 1951 to June 1953 and 
from September 1958 to June 1980 and was honorably 
discharged.  At the time of death, he had established service 
connection for atrial fibrillation, which was rated 10 
percent disabling, and had not established a permanent and 
total disability rating.  Section I of this decision found 
that service connection was not warranted for the cause of 
the veteran's death.  The veteran did not die in service, nor 
did he die as the result of a service-connected disability.  
Because the criteria of 38 C.F.R. § 3.807 are not met with 
regard to establishing the appellant's entitlement to basic 
eligibility for dependents' educational assistance benefits 
under Chapter 35, Title 38, United States Code, her claim 
lacks legal merit and entitlement under the law.  
Consequently, it must be terminated.  

ORDER

Service connection is denied for the cause of the veteran's 
death.  

The claim of entitlement to dependents' educational 
assistance benefits, under Chapter 35, Title 38, United 
States Code is dismissed.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

